659 S.E.2d 1 (2007)
Joseph O'MARA, a minor, by and through his Guardian Ad Litem, Larry Reavis; and Janella O'Mara
v.
WAKE FOREST UNIVERSITY HEALTH SCIENCES; et al.
No. 414PA07.
Supreme Court of North Carolina.
December 6, 2007.
Wade E. Byrd, Fayetteville, Sally A. Lawing, Greensboro, for O'Mara.
Tamura D. Coffey, Linda L. Helms, Winston-Salem, Amanda D. Palmieri, for Wake Forest Health Sciences, et al.
Prior report: ___ N.C.App. ___, 646 S.E.2d 400.

ORDER
The Court allows plaintiffs' petition for discretionary review as to plaintiffs' issues Number 1 and Number 2:
(1) Does a medical malpractice expert's reliance on a national standard of care automatically disqualify the witness from testifying under G.S. § 90-21.12?; and (2) When a medical malpractice expert testifies to the existence of a national standard of care, and no evidence is presented regarding the congruity between that national standard and the community standard under G.S. § 90-21.12, should it be presumed that the community standard differs from, or instead conforms to, the national one?
Plaintiffs' petition for discretionary review as to the remaining issues is denied.
Plaintiffs shall forthwith submit an appeal bond to this Court, as provided by Appellate Rule 17(b). The bond may be in cash or by a written undertaking with good and sufficient surety in the sum of $250.00.
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).